Citation Nr: 0020324	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 0 percent, noncompensable disability rating for a right 
knee disability.


FINDINGS OF FACT

1.  The RO has made reasonable and satisfactory efforts to 
obtain relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran's right knee disability is currently 
manifested by crepitus and occasional pain, without clear 
evidence of arthritis, and without evidence of limitation of 
motion, instability, pain on motion, or other significant 
impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for a 
right knee disability.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has established that when a claimant was 
awarded service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his right knee disability, and the rating schedule 
provides for higher ratings for knee disabilities.  
Therefore, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
remanded the case in January 1997, for a VA examination to 
obtain more information about the current manifestations of 
the veteran's right knee disability.  Records in the claims 
file indicate that, on several occasions from 1997 to 2000, 
the RO scheduled examinations, and the veteran did not report 
for those examinations.  Notices returned as undeliverable 
reflected that the veteran had several changes of address 
during those years.  Notes in the file indicate that the RO 
made efforts to obtain the veteran's current address.  In 
June 1999, the veteran wrote that he was willing to attend an 
examination.  The veteran did not attend an examination 
scheduled in August 1999.  In a January 2000 letter to the 
veteran, the RO wrote that another examination could be 
scheduled if the veteran indicated that he was willing to 
attend.  The Board finds that, consistent with VA's duty to 
assist the veteran in the development of his claim, the RO 
has made efforts to contact the veteran and to schedule an 
examination.  In light of the repeated efforts to schedule an 
examination, the Board concludes that adjudication of the 
veteran's current appeal should now go forward, despite the 
lack of a completed examination.  If the veteran subsequently 
requests an examination in order to pursue a new claim for an 
increased rating, the RO should again work with the veteran 
to schedule an examination.

The veteran has reported that he sustained a fracture of the 
right knee during service.  The claims file contains copies 
of a medical history and a medical examination of the veteran 
completed a few months prior to his separation from service, 
and copies of his service dental records, but not copies of 
any other service medical records.  Notes in the claims file 
indicate that searches for the missing service medical 
records have been unsuccessful.  In the April 1993 medical 
history, the veteran reported a history of a fracture of the 
right knee, with surgery, and subsequent pain, swelling, and 
arthritis.  The examination report did not mention any 
abnormality of the right knee.  In his December 1993 claim, 
the veteran reported that his right knee was broken in 1982, 
and that part of his knee cap was missing.  On VA medical 
examination in March 1994, the veteran reported that he had 
sustained a fracture of his right knee cap in 1983.  He 
reported that he currently had occasional pain and popping in 
his right knee.  The examining physician noted significant 
crepitus over the veteran's right knee cap with extension of 
the knee.  The examiner's assessment was: "Previous fracture 
of right knee cap with crepitus suggestive of osteoarthritis 
in the right knee cap."

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The rating schedule provides for compensable disability 
ratings for arthritis, but indicates that traumatic and 
degenerative arthritis must be established by x-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
The VA physician who examined the veteran in 1994 found that 
the crepitus in the veteran's right knee is suggestive of 
arthritis, but the claims file does not contain any records 
of x-rays to indicate whether there is arthritis in that 
knee.  The Board concludes that a rating of the veteran's 
right knee based on arthritis is not warranted in the absence 
of a more definite finding or diagnosis that arthritis is 
present in that knee.  The rating schedule also provides for 
compensable ratings for a knee disability for impairments 
such as ankylosis, subluxation, instability, dislocation or 
removal of the semilunar cartilage, or limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-61 (1999).  The 
1994 examination did not show that the veteran's right knee 
has any of those types of impairment.  The Board concludes 
that the 1994 finding of crepitus, without mention of 
limitation of motion, pain on motion, diminished endurance, 
or other forms of impairment, is not sufficient to support a 
compensable rating for the residuals of the veteran's right 
knee injury.  The preponderance of the evidence is against an 
increased rating for that knee.  In reaching this 
determination, the Board has considered whether staged 
ratings should be assigned.  The Board has concluded that the 
condition of the right knee has not been shown to have 
significantly changed, and that a uniform evaluation is, 
therefore, appropriate in this case.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.



ORDER

Entitlement to an increased, compensable disability rating 
for a right knee disability is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

